Name: Council Directive 87/298/EEC of 2 March 1987 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: environmental policy;  natural and applied sciences;  tariff policy;  agricultural policy;  agricultural activity
 Date Published: 1987-06-11

 Avis juridique important|31987L0298Council Directive 87/298/EEC of 2 March 1987 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 151 , 11/06/1987 P. 0001 - 0011 Finnish special edition: Chapter 3 Volume 23 P. 0180 Swedish special edition: Chapter 3 Volume 23 P. 0180 COUNCIL DIRECTIVE of 2 March 1987 amending Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (87/298/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 77/93/EEC (1), as last amended by Directive 86/651/EEC (2), and in particular Article 13 thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas it is appropriate to adopt, for the purposes of Directive 77/93/EEC, the model certificates approved under the International Plant Protection Convention of 6 December 1951, as amended on 21 November 1979, in a standardized lay-out which has been drawn up in close cooperation with international organizations, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex VIII to Directive 77/93/EEC shall be replaced by the following: 'ANNEX VIII MODEL CERTIFICATES The following model certificates are determined with regard to. - the text, - the format, - the layout and the dimensions of the boxes, - the colour of the paper and the colour of the printing. A. Model Phytosanitary Certificate EWG:L111UMBE00.94 FF: 1UEN; SETUP: 01; Hoehe: 520 mm; 63 Zeilen; 1674 Zeichen; Bediener: WILU Pr.: C; Kunde: Printed by Wilhelm Koehler, Minden (Germany) 1 Name and address of exporter 2 PHYTOSANITARY CERTIFICATE No EEC // 3 Declared name and address of consignee 4 Plant Protection Organization of to plant Protection Organization(s) of 5 Place of origin 6 Declared means of conveyance 7 Declared point of entry 8 Distinguishing marks; number and description of packages; name of produce; 9 Quantity declared botanical name of plants 10 This is to certify that the plants or plant products described above - have been inspected according to appropriate procedures, and - are considered to be free from quarantine pests, and practically free from other injurious pests, and - are considered to conform with the current phytosanitary regulations of the importing country. 11 Additional declaration DISINFESTATION AND/OR DISINFECTION TREATMENT 12 Treatment 13 Chemical (active ingredient) 14 Duration and temperature 15 Concentration 16 Date 17 Additional information Place of issue Date Name and signature of Stamp of Organization authorized officer 11. 6. 87 Official Journal of the European Communities B. Model Reforwarding Phytosanitary Certificate EWG:L111UMBE02.95 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 4 Zeilen; 142 Zeichen; Bediener: HEID Pr.: C; Kunde: L 111 Printed by Wilhelm Koehler, Minden (Germany) 1 Name and address of exporter 2 REFORWARDING PHYTOSANITARY CERTIFICATE No EEC // 3 Declared name and address of consignee 4 Plant Protection Organization of to plant Protection Organization(s) of 5 Place of origin 6 Declared means of conveyance 7 Declared point of entry 8 Distinguishing marks; number and description of packages; name of produce; 9 Quantity declared botanical name of plants 10 This is to certify - that the plants or plant products described above were imported into(country of re-export) from(country of origin) covered by Phytosanitary Certificate No (*)qoriginalqcertified true copy of which is attached to this Certificate, - that they are (*)qpackedqrepacked inqoriginalq new containers, - that based on the (*)qoriginal Phytosanitary Certificate andqadditional inspection, they are considered to conform with the current phytosanitary regulations of the importing country, and - that during storage in(country of re-export) the consignment has not been subjected to the risk of infestation or infection. (*) Insert tick in appropriate boxes. 11 Additional declaration DISINFESTATION AND/OR DISINFECTION TREATMENT 12 Treatment 13 Chemical (active ingredient) 14 Duration and temperature 15 Concentration 16 Date 17 Additional information Place of issue Date Name and signature of Stamp of Organization authorized officer 11. 6. 87 Official Journal of the European Communities C. Explanatory notes 1. Re box 2: The reference number on the certificates shall be composed of: - 'EEC', - Member State initial(s), - Identification mark for the individual certificate, consisting of numbers or a combination of letters and numbers, the letters representing the province, district, etc. of the Member State concerned, where the certificate is issued. 2. Re unnumbered box: This box is reserved for official use only. 3. Re box 8: 'Description of packages' means indication of the type of packages. 4. Re box 9: The quantity shall be expressed either by number or weight. 5. Re box 11: If there is insufficient space for the whole of the additional declaration, the text shall be continued on the back of the form.' EWG:L111UMBE04.94 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 23 Zeilen; 818 Zeichen; Bediener: WILU Pr.: C; Kunde: L 111 Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 July 1987. 2. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 2 March 1987. For the Council The President P. DE KEERSMAEKER EWG:L111UMBE05.95 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 19 Zeilen; 616 Zeichen; Bediener: WILU Pr.: C; Kunde: ................................ (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 382, 31. 12. 1986, p. 13. (3) OJ No C 186, 13. 7. 1984, p. 6. (4) OJ No C 300, 12. 11. 1984, p. 53. (5) OJ No C 25, 28. 1. 1985, p. 31.